Citation Nr: 1520120	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  11-33 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 

INTRODUCTION

The Veteran had active service from April 1990 to April 1992.

These matters come before the Board of Veterans' Appeals (Board) from August 2011, October 2011, and January 2012 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma. 

In June 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board remanded this matter in June 2014 for additional development.  As discussed further below, the Board's directives regarding the Veteran's service connection claim have not been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss has manifested no more than Level IV impairment in the right ear and Level II impairment in the left ear.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The hearing loss rating issue on appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection for hearing loss.  Once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The RO has obtained all of the Veteran's service treatment and VA treatment records.  Records from the Social Security Administration (SSA) have also been obtained.  The Veteran underwent VA examinations in April 2010, June 2010, September 2010 and July 2014.  The examiners reviewed the Veteran's claims file, the history of the Veteran, examined the Veteran, and included rationale for the conclusions reached.  These examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

There is no sign in the record that additional evidence relevant to the issues being addressed is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 473.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2. Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the Veteran has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, from the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric Level I for essentially normal acuity, through numeric Level XI for profound deafness.  38 C.F.R. § 4.85.

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86, but the Veteran's test results do not meet the numerical criteria for such a rating.  In this regard, his pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) are not 55 decibels or more, nor are the average pure tone thresholds 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, in either ear.  Thus, application of 38 C.F.R. § 4.86 is not warranted, and his bilateral hearing loss is to be rated by the usual method.

The Veteran's service-connected bilateral hearing loss has been evaluated under Diagnostic Code (DC) 6100 and is rated noncompensable effective March 18, 2010.  The Veteran contends that his hearing loss is more severe and seeks a higher initial rating. 

The Veteran underwent a VA audiological examination in April 2010.  The examination revealed the following puretone thresholds, in decibels: 





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
85
LEFT
20
20
15
20
55

The puretone average for the right ear was 40 dB and the puretone average for his left ear was 27.5 dB.  Speech recognition was 88 percent for the right ear and 96 percent for the left ear.  

The April 2010 examination rendered decibel averages and speech discrimination scores that correlate with Level II impairment in the right ear and Level I for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying these results to Table VII, a compensable rating is not warranted.

The Veteran was evaluated again by a VA fee basis examiner in June 2010.  The examination revealed the following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
30
60
LEFT
15
25
10
20
30

The puretone average for the right ear was 35 dB and the puretone average for his left ear was 21 dB.  The examination report contains speech discrimination scores, indicating that the Veteran received a score of 72 percent for the right ear and a score of 84 percent for the left ear.

The June 2010 examination rendered decibel averages and speech discrimination scores that correlate with Level IV impairment in the right ear and Level II for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying these results to Table VII, a compensable rating is not warranted.

The Veteran underwent another VA evaluation in September 2010.  The examination revealed the following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
25
60
LEFT
10
15
10
15
35

The puretone average for the right ear was 31.3 dB and the puretone average for his left ear was 18.8 dB.  The examination report contains speech discrimination scores, indicating that the Veteran received a score of 92 percent for the right ear and a score of 96 percent for the left ear.

The September 2010 examination rendered decibel averages and speech discrimination scores that correlate with Level I impairment in the right ear and Level I for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying these results to Table VII, a compensable rating is not warranted.

Finally, the Veteran was evaluated again in by VA July 2014.  The examination revealed the following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
35
65
LEFT
5
20
10
15
35

The puretone average for the right ear was 35 dB and the puretone average for his left ear was 20 dB.  The examination report contains speech discrimination scores, indicating that the Veteran received a score of 84 percent for the right ear and a score of 94 percent for the left ear.

The July 2014 examination rendered decibel averages and speech discrimination scores that correlate with Level II impairment in the right ear and Level I for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying these results to Table VII, a compensable rating is not warranted.

An audiologist must provide a description of the functional effects caused by hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this regard, the June 2010 VA examiner noted the Veteran's difficulty hearing verbal instructions and information clearly on the job.  The September 2010 VA examiner reported no significant effects on the Veteran's occupation or daily activities and the July 2014 examiner noted that the Veteran has difficulty understanding conversation, especially over the phone.  Taken together, the Board finds these descriptions sufficient. 

Because the April 2010, June 2010, September 2010 and July 2014 audiometric examination results do not warrant a compensable rating for service-connected bilateral hearing loss, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In reaching this conclusion, the Board has considered a private examination report submitted by the Veteran.  A private examination was obtained in November 2011.  The examination revealed the following puretone thresholds, in decibels: 





HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
40
45
60
LEFT
50
50
35
40
45

The puretone average for the right ear was 49 dB and the puretone average for his left ear was 43 dB.  The examination report does not contain properly recorded speech recognition scores.  In this regard, the Board notes that the portion of the form for recording word recognition test results "% correct" was left blank.  Thus, the report is insufficient for rating purposes.  The Board has noted that the puretone decibels threshold scores appear to be worse than the scores found on the VA examinations.  However the private examination appears to be an outlier as it is inconsistent with the record as a whole, particularly the VA examinations and the Veteran's prior scores.  Thus, the November 2011 examination is of less probative value, and greater weight is given to the multiple VA examinations. 

The Board has considered the Veteran's assertion that his bilateral hearing loss warrants a compensable rating.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, lay opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211 (1993); see also 38 C.F.R. § 3.159(a)(1) and (2). 

With regard to extraschedular considerations, the rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss (i.e., difficulty hearing) are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  Here, the Veteran has not made any assertions of unemployability due to his hearing loss and there are none raised by the record during the appeal period.  Therefore, further consideration of TDIU is not warranted.


ORDER

An initial compensable rating for bilateral hearing loss is denied.


REMAND

Unfortunately, the Board finds that the Veteran's service connection claim must be remanded to ensure compliance with the directives of the Board's prior remand. 

The Board remanded this matter in June 2014 for an addendum medical opinion.  The Board requested that the examiner consider the March 1992 military records, which reveal reports of depression due to marital and problems.  The examiner was also instructed to specify whether the Veteran's current acquired psychiatric disability is a continuation of, or related to, his claim of being depressed due to marital problems in 1992, or is a separate incident of depression and/or anxiety. 

Pursuant to the Board's remand, a medical opinion was obtained in August 2014.  The VA examiner opined that "given his pattern of the relationship choices and the dynamics throughout his life," it is less likely as not that the Veteran's acquired psychiatric disability is casually related to or chronically aggravated by active service.  In providing this opinion, the examiner noted that the Veteran's current condition is more likely due to family-related stressors, rather than any direct military experience that resulted in emotional distress while in service.  

The Board finds that this opinion does not adequately comply with the prior remand.  The examiner's failed to specify whether the Veteran's current acquired psychiatric disability is a continuation of, or related to, his claim of being depressed due to marital problems in 1992, or is a separate incident of depression and/or anxiety.  The August 2014 examiner acknowledged that the Veteran experienced significant marital problems during service, and noted that such difficulties are representative of similar difficulties later in life.  However, it is still unclear from this statement whether the Veteran's current condition is a separate incident of depression/anxiety or a continuation of the Veteran's claim of depression in service. 

Remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  In accordance with Stegall, remand for full compliance with the Board's prior remand is warranted.
 
Accordingly, the case is REMANDED for the following actions:

1. Return the claims file to the August 2014 VA examiner, or another examiner if he is not available, to provide a supplemental medical opinion in this case.  The examiner should provide an opinion as to whether it is as likely as not (i.e. 50 percent or greater) that the Veteran has an acquired psychiatric disability (to include depression and anxiety) causally related to, or chronically aggravated by, active service.  The examiner should consider the entire claims file, to include the Veteran's claims of depression in service due to marital problems.  

The examiner should also explain whether the Veteran's current acquired psychiatric disability is a continuation of, or related to, his claim of being depressed due to marital problems in 1992, or is a separate incident of depression and/or anxiety.

The examiner is requested to provide a complete rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. Thereafter, readjudicate the issue on appeal.  If the claims remain denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


